COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS

                                                  '
 DAVITA EL PASO EAST, L.P. d/b/a                              No. 08-12-00162-CV
 DAVITA EAST DIALYSIS,                            '
                                                                   Appeal from
                        Appellant,                '
                                                               448th District Court
 v.                                               '
                                                            of El Paso County, Texas
                                                  '
 LUCY FREEMAN,
                                                  '             (TC # 2009-4646)
                        Appellee.


                                 MEMORANDUM OPINION

       Pending before the Court is a joint motion to dispose of the appeal in accordance with the

parties’ agreement as permitted by TEX.R.APP.P. 42.1(a)(2).            The motion is granted.

Accordingly, we reverse the judgment of the trial court and remand the cause for entry of an

agreed dismissal with prejudice pursuant to the terms of the parties’ settlement agreement.

Pursuant to the parties’ agreement, costs are taxed against the party incurring same.        See

TEX.R.APP.P. 42.1(d).


July 31, 2012                        ________________________________________________
                                     ANN CRAWFORD McCLURE, Chief Justice

Before McClure, C.J., Rivera, and Antcliff, JJ.